                                                                                             FILED
                                 UNITED STATES DISTRICT COURT                                MAR D9 2020
                               SOUTHERN DISTRICT OF CALIFORNI                      _ CLERK. U.S. ll1STR1CT COURT
                                                                                   oOUTHER~ D1STH1CT OF CIILIFORNIA
                                                                                   BY                        DEPUTY
UNITED STATES OF AMERICA,
                                                                Case No. 19-cr-05051-AJB-1

                                            Plaintiff,
                       vs.
                                                                JUDGMENT OF DISMISSAL
     Erika Ruby Valeriano-Hernandez,



                                         Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      8:1326(a), (b) - Attempted Reentry of Removed Alien (Felony)(l)




 Dated:   3{ I.Pj 2J::i2o
                                                                  ~ill,A...opez
                                                            United States Magistrate Judge
